Exhibit 10.9
 
Lilis Energy, Inc.
1900 Grant Street, Suite #720
Denver, CO   80203
 
June 6, 2014


T.R. Winston & Company
1999 Avenue of the Stars #2550
Los Angeles, CA 90067


Re:           Additional Investment in Series A 8% Convertible Preferred Stock


This letter agreement sets forth the agreement between Lilis Energy, Inc. (the
“Company”) and T.R. Winston & Company (“TRW”) regarding investment by TRW in the
Company’s Series A 8% Convertible Preferred Stock (the “Preferred Stock”). The
Company and TRW accordingly agree as follows:


 
1.
The Company agrees, subject to final approval by its board of directors, to
issue up to $15 million of additional Preferred Stock to TRW or their respective
designees, on substantially the same terms and conditions set forth in that
certain Securities Purchase Agreement, dated as of May 30, 2014, by and among
the Company and the investors set forth therein (the “Purchase Agreement”).



 
2.
TRW agrees that it or its designees will purchase an additional $15 million of
Preferred Stock on substantially the same terms and conditions set forth in the
Purchase Agreement within ninety (90) days of the date hereof, in being
understood that the proceeds of the sale of such Preferred Stock may be used by
the Company to fund its working capital and for other general corporate
purchases.



This letter agreement shall be construed in accordance with and governed by the
laws of the State of Colorado, excluding its conflict of laws rules. This letter
agreement may be executed in any number of counterparts each of which shall be
considered an original. If the foregoing accurately sets forth our agreement,
please so indicate by executing this letter in the space provided below.



 
Very truly yours
     
LILIS ENERGY, INC.
       
By:
/s/ Abraham Mirman
   
Abraham Mirman
 
Its:
Chief Executive Officer



ACCEPTED AND AGREED


this 6th day of June, 2014



 
T.R. Winston & Company
       
/s/ G. Tyler Runnels
 
Name: 
G. Tyler Runnels
 
Title:
Chairman & CEO



 